— Judgment unanimously affirmed. Memorandum: By pleading guilty to felony murder in satisfaction of a four-count indictment after a Huntley hearing had been held, but before it was decided, defendant forfeited his right to determination and appellate review of his suppression motion even in the absence of an express waiver (People v Corti, 88 AD2d 345).
We have examined the other issues raised by defendant and find them without merit. (Appeal from judgment of Allegany County Court, Serra, J. — murder, second degree.) Present— Dillon, P. J., Boomer, Green, Pine and Lawton, JJ.